SUPERIOR COURT
                                      OF THE
                              STATE OF DELAWARE

CRAIG A. KARSNITZ                                               1 The Circle, Suite 2
RESIDENT JUDGE                                             GEORGETOWN, DE 19947



                                 May 11, 2022


Quentin T. Jones
SBI #358258
Unit E, D-53
James T. Vaughn Correctional Center
1181 Paddock Road
Smyrna, DE 19977

Natalie Woloshin, Esquire
Woloshin, Lynch & Associates, P.A.
3200 Concord Pike
Wilmington, DE 19803

Patrick J. Collins, Esquire
Collins & Associates
8 East 13th Street
Wilmington, DE 19801


             Re:   State of Delaware v. Quentin Jones
                   Def. ID No. 1502002252
                   Motion for Postconviction Relief (R-1)
                   Motion for Appointment of Postconviction Counsel

Dear Mr. Jones and Counsel:




                                        1
      Quentin T. Jones (“Jones” or “Movant”) was initially indicted on two counts

of Rape in the First Degree and one count of Unlawful Sexual Contact in the First

Degree. A trial on those charges was held in this Court. The jury found Movant

guilty, and he received life imprisonment sentences for both Rape First Degree

charges.

      Subsequently I granted Movant’s Rule 61 Motion and vacated his conviction

because the State failed to disclose the nature of a witness's bargain for a reduced

sentence in exchange for his testimony against Movant.

      The State offered Movant the opportunity to plead nolo contendere to two

charges of Rape in the Fourth Degree, with the understanding that his probation (on

another case) would be violated and a nolle prosequi would be entered on the

Unlawful Sexual Contact charge. The State agreed to recommend a sentence of 15

years at Level V, suspended after five years, followed by periods of Level IV and

Level III probation as to one of the Rape Fourth Degree charges, and 15 years at

Level V suspended for Level III as to the other. It also recommended that Movant

be discharged unimproved on the Violation of Probation. Imposition of these

recommended sentences by the Court would have resulted in Movant’s release for

time served.




                                         2
      Movant’s attorney urged him to accept the State's offer, and he did so. The

plea agreement was presented to me, and I accepted Movant’s plea of nolo

contendere to the two Rape Fourth Degree charges. After accepting the plea,

however, I indicated my hesitancy to impose the recommended sentence. Defense

counsel requested that sentencing be continued so that she could submit additional

information for my consideration. I granted that request and sentencing was

continued until a later date.

      Defense counsel then filed a motion to withdraw Movant’s guilty plea, which

I denied. Movant’s relationship with defense counsel deteriorated. Defense counsel

filed a motion to withdraw as Movant’s counsel, and Movant filed a motion to

disqualify defense counsel. I granted both motions. Movant was assigned new

counsel. His new counsel filed a second motion to withdraw his guilty plea, which

I again denied. Sentencing was then scheduled, and on July 9, 2021, I imposed

sentences requiring Movant to serve ten years of unsuspended Level V time followed

by probation.

      Movant appealed my denial of his second motion to withdraw the plea to the

Delaware Supreme Court. On April 18, 2022, the Supreme Court denied the appeal

and affirmed my judgment.




                                        3
      On May 2, 2022, Movant filed another Rule 61 Motion, in which he asserts

three claims of ineffective assistance of counsel. These claims appear to be directed

solely at his first defense counsel who recommended that he accept the plea

agreement, and not at either his first defense counsel or his second defense counsel

with respect to their respective motions to withdraw his nolo contendere plea. I

paraphrase the three claims as follows: defense counsel misled Movant and induced

him to accept the State’s nolo contendere plea offer by (1) failing to advise him of

the potential sentencing consequences under the plea agreement; (2) failing to advise

him that the State’s sentencing recommendations were not binding on me, and (3)

coercing him to accept a plea agreement with respect to offenses that were not

supported by “sufficient probable cause.”

      Putting aside Movant’s curious choice of the latter legal standard, all three

claims boil down to one essential claim: defense counsel inadequately represented

him with respect to his nolo contendere pleas, leading to my imposition of a higher

sentence than the State recommended. Having failed to succeed on his two motions

to withdraw his nolo contendere plea, he now recasts his claims as the ineffective

representation by his defense counsel, which led to his nolo contendere plea, which

in turn led to my sentence.




                                         4
       Movant’s statements of his three grounds under Section 12 of his Rule 61

Motion are brief, conclusory, non- specific, and provide little factual support for his

claims. This in and of itself could constitute a sufficient independent basis for my

denial of the Rule 61 Motion.1 This Court has held that "[a] movant [under Rule

61] must support his or her assertions with 'concrete allegations of actual

prejudice, or risk summary dismissal."'2 In this case, "[i]t plainly appears from

the motion that Defendant has not shown entitlement to relief. Defendant's

motion is completely conclusory, and [he] has failed to support his claims with

facts. For these reasons Defendant's motion warrants summary dismissal." 3 I

make reasonable inferences to divine Movant’s meaning, to discuss his contentions.

       Before addressing the merits of the Motion, I first examine the four procedural

bars of Superior Court Criminal Rule 61(i).4 If a procedural bar exists, as a general

rule I will not address the merits of the postconviction claim.5 Under the Delaware



1 “The Motion shall specify all the grounds for relief which are available to the movant and of
which the movant has or, by the exercise of reasonable diligence, should have knowledge, and
shall set forth in summary form the facts supporting each of the grounds thus specified.” Super.
Ct. Crim. R. 6l(b)(2) (emphasis supplied).
2 State v. Johnson, 2009 WL 638511, at *1 (Del. Super. Mar. 12, 2009), affd, 977 A.2d 898
(Del. 2009) (quoting State v.Childress, 2000 WL 1610766, at *1 (Del. Super. Sept. 19, 2000)).
3 Id. at *2.
4 Ayers v. State, 802 A.2d 278, 281 (Del.2002) (citing Younger v. State, 580 A.2d 552, 554 (Del.
1990).
5 Bradley v. State, 135 A.3d 748 (Del. 2016); State v. Page, 2009 WL 1141738, at*13 (Del.
Super. April 28, 2009).

                                               5
Superior Court Rules of Criminal Procedure, a motion for post-conviction relief can

be barred for time limitations, successive motions, failure to raise claims that could

have been raised, or former adjudication.6

        First, a motion for postconviction relief exceeds time limitations if it is filed

more than one year after the conviction becomes final, or if it asserts a retroactively

applicable right that is newly recognized after the judgment of conviction is final,

more than one year after the right was first recognized by the Supreme Court of

Delaware or the United States Supreme Court.7 In this case, since Movant did not

file a direct appeal with the Delaware Supreme Court, his conviction became final for

purposes of Rule 61 thirty days after I imposed sentence.8 I imposed sentence on

Movant on July 9, 2021. Movant filed this Rule 61 Motion May 2, 2022. Therefore,

this procedural bar does not apply.

        Second, second or subsequent motions for postconviction relief are not

permitted unless certain conditions are satisfied.9 Although Movant filed an earlier

Rule 61 after his jury trial conviction, I granted that Rule 61 Motion and vacated his

conviction. A new proceeding commenced which resulted in his nolo contendere



6   Super. Ct. Crim. R. 61(i).
7   Super. Ct. Crim. R. 61(i)(1).
8   Super. Ct. Crim. R. 61(m)(1).
9   Super. Ct. Crim. R. 61(i)(2)

                                           6
pleas, which are the basis for his claims of ineffective assistance of counsel in this

new Rule 61 Motion. I will treat this Rule 61 Motion as his first, at least with

respect to this aspect of the proceedings, and this procedural bar does not apply.

       Third, grounds for relief “not asserted in the proceedings leading to the

judgment of conviction” are barred unless the movant can show “cause for relief” and

“prejudice from [the] violation.”10 This provision bars claims that were not raised

in the proceedings unless Movant can establish cause for failing to timely raise

the claim, and actual prejudice from failing to raise the claim. 11                     However,

Movant casts all three of his claims as ineffective assistance of counsel, rather

than directly attacking his sentence or the nolo contendere plea itself. Under

Delaware law, ineffective assistance of counsel claims may not be addressed by the

Delaware Supreme Court on direct appeal.                  Rather, such collateral claims are

properly raised for the first time in postconviction proceedings.12 There is Delaware

case law authority that this provision bars claims that could have been but were not

raised below on direct appeal, even when ineffective assistance of counsel is


10 Super. Ct. Crim. R. 61(i)(3).
11 Wilson v. State, 900 A.2d 102 (Table), 2006 WL 1291369, at *2 (Del. May 9, 2006) (citing
McCluskey v. State, 782 A.2d 265 (Del. 2001)).
12 State v. Schofield, 2019 WL 103862, at *2 (Del. Super. January 3, 2019); Thelemarque v. State,
2016 WL 556631, at *3 (Del. Feb. 11, 2016) (“[T]his Court will not review claims of ineffective
assistance of counsel for the first time on direct appeal.”); Watson v. State, 2013 WL 5745708, at
*2 (Del. Oct. 21, 2013) (“It is well-settled that this Court will not consider a claim of ineffective
assistance that is raised for the first time in a direct appeal.”).

                                                 7
asserted, unless Movant successfully demonstrates that counsel was in fact

ineffective and that ineffectiveness prejudiced his rights. 13 Since the Rule 61

Motion asserts that Movant received ineffective assistance of counsel in

connection with his nolo contendere plea agreement and the resulting sentence, it

could be argued that he has "failed to demonstrate that his counsel acted

unreasonably by failing to file a direct appeal if for no other reason than the fact

that his sentence was within the statutory limits and therefore not 'illegal."' 14

However, I will consider his Rule 61 Motion’s claim of ineffective assistance of

counsel notwithstanding this procedural bar.

       Fourth, grounds for relief formerly adjudicated in the case, including

“proceedings leading to the judgment of conviction, in an appeal, in a post-conviction

proceeding, or in a federal habeas corpus hearing” (emphasis added) are barred.15

Movant appealed my denial of his motion to withdraw his nolo contendere plea to

the Delaware Supreme Court.16 In that decision, the Court considered the five

factors to be considered under Delaware law in deciding whether the withdrawal of



13 Wilson v. State, 900 A.2d 102 (Table), 2006 WL 1291369, at *2 (Del. May 9, 2006) (citing
Gattis v. State, 697 A.2d 1174 (Del. 1997)).
14 Id. (internal footnotes omitted).
15 Super. Ct. Crim. R. 61(i)(4).
16 If a motion to withdraw a plea of nolo contendere is made before sentence is imposed, the
Superior Court may permit the plea to be withdrawn for any fair and just reason. At any later time,
a plea may be set aside only by motion under Rule 61. Super. Ct. Crim. R. 32(d).

                                                8
such a plea should be permitted. 17 Those factors are: (1) the procedure of the

colloquy; (2) whether the plea was intelligent, knowing, and voluntary; (3) whether

the defendant had a basis to assert legal innocence; (4) whether the defendant had

adequate legal counsel throughout the proceedings; and (5) whether the State would

be prejudiced or the court would be unduly inconvenienced if the defendant were

permitted to withdraw his guilty plea.18 These “are not factors to be balanced; indeed,

some of the factors of themselves may justify relief.”19 In his appeal to the Delaware

Supreme Court, Movant rested his case on the second, third, and fourth factors. The

fourth factor is precisely what he argues again in this Rule 61 Motion: that he had

inadequate legal counsel with respect to his nolo contendere plea.

      As to that factor, the Supreme Court stated:

             Jones also argues that he lacked adequate legal counsel at the
      time of the plea process. When considering the adequacy of legal
      counsel, this Court's review is “subject to a strong presumption that
      counsel's conduct was professionally reasonable.” This Court has
      established two elements for finding that an attorney was ineffective in
      this context. First, a defendant must demonstrate that “counsel's actions
      fell below an objective standard of reasonableness.” Second, a
      defendant must demonstrate that “there exists a reasonable probability
      that, but for counsel's unprofessional errors, [the defendant] would have
      chosen to proceed to trial.” Furthermore, this Court has explained that
      when a judge is acting in the role of a factfinder, the judge “is the sole
      judge of credibility and therefore, this Court will not disturb

17 Scarborough v. State, 938 A.2d 644 (Del. 2007).
18 McNeill v. State, 2002 WL 31477132, at *1 (Del. Nov. 4, 2002) (ORDER).
19 Scarborough v. State, at 649.

                                            9
       conclusions of fact made by the Trial Judge when supported by
       competent evidence.”

              In order to demonstrate that his counsel was inadequate, Jones
       must rebut a presumption that defense counsel's actions were
       reasonable. Jones argues that defense counsel's “written promise” to
       him meant that he was not provided with effective counsel during the
       pleading stage. This claim is undermined, however, by Jones's
       acknowledgement during the plea colloquy that he could be sentenced
       to up to 15 years of Level V time on each Rape Fourth Degree charge.
       He also told the court that he was satisfied with his counsel's
       representation. Therefore, it was not an abuse of discretion for the
       Superior Court to decide that defense counsel's conduct was adequate
       and not unreasonable. (Citations omitted.)20

Given this clear and definitive ruling by the Delaware Supreme Court, albeit made

in an appeal of my ruling denying Movant’s withdrawal of his guilty plea rather

than in a Rule 61 proceeding, this Rule 61 Motion is barred as formerly adjudicated.

       Finally, the four procedural bars do not apply either to a claim that I lacked

jurisdiction or to a claim that pleads with particularity that new evidence exists that

creates a strong inference of actual innocence,21 or that a new retroactively applied

rule of constitutional law renders the conviction invalid. 22 None of these claims

applies in this case.




20 Jones v. State, 2022 WL 1134744 (Table) (Del. Apr.18, 2022), at *4.
21 Super. Ct. Crim. R. 61(i)(5).
22 Super. Ct. Crim. R. 61(d)(2)(i) and (ii).

                                             10
         During the plea colloquy, I carefully explained to Movant that, no matter what

the terms of his plea agreement might be, I could give him a greater sentence.23

Movant told me that he knew he could receive a greater sentence. 24 He also

acknowledged that he had reviewed the Truth-in-Sentencing form with defense

counsel and approved its contents.25 This conversation with me should have alerted

him to the inaccuracy of his belief that his sentence would definitely be time served.

Movant has not provided clear and convincing evidence to rebut his testimony

during the plea colloquy or his acceptance of the Truth-in-Sentencing form.

         Given that the disposition of this Rule 61 Motion is procedurally barred, the

record need not be further expanded (by an Affidavit of Trial Counsel or otherwise)

nor is an evidentiary hearing required.26 Summary dismissal is appropriate.27 For

the reasons set forth above, I find that the Motion for Postconviction Relief must be

DENIED.

         Movant also requests the appointment of postconviction counsel. Rule 61

provides that I shall appoint postconviction counsel for Movant for his first timely

Rule 61 Motion if it seeks to set aside, inter alia, a judgment of conviction after a


23   Plea Colloquy at 10.
24   Id.
25   Id. at 14.
26   Super. Ct. Crim. R. 61(g)(5).
27   Super. Ct. Crim. R. 61(d)(5).

                                           11
trial that has been affirmed by final order upon direct appellate review and is for a

crime designated as a class A, B, or C felony under 11 Del. C. §4205(b).28 In this

case, there was no trial affirmed by direct appellate review, notwithstanding the class

of the felony. Thus, I am not obligated to appoint postconviction counsel for Movant.

         Rule 61 further provides that I may appoint counsel for Movant for his first

timely Rule 61 Motion if it seeks to set aside a judgment of conviction that resulted

from a nolo contendere plea (as in this case) only if I determine that: (i) the

conviction has been affirmed by final order upon direct appellate review; (ii) the

Rule 61 Motion sets forth a substantial claim that Movant received ineffective

assistance of his trial counsel in relation to his guilty plea; (iii) granting the Rule 61

Motion would result in vacatur of the judgment of conviction for which Movant is

in custody; and (iv) specific exceptional circumstances warrant the appointment of

postconviction         counsel. 29 In this case, there was no direct appellate review,

Movant’s claims about the ineffective assistance of his trial counsel are insubstantial,

and there are no other exceptional circumstances that warrant the appointment of

postconviction counsel. Therefore, the Motion to Appoint Postconviction Counsel is

DENIED.



28
     Super. Ct. Crim. R. 61(e)(2)(i).
29
     Super. Ct. Crim. R. 61(e)(3).

                                             12
      IT IS SO ORDERED.

                               Very truly yours,

                               /s/ Craig A. Karsnitz



cc:   Prothonotary




                          13